Filed 6/24/21 In re K.B. CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                    DIVISION FIVE

In re K.B., a Person Coming Under                               B308059
the Juvenile Court Law.
___________________________________                             (Los Angeles County
LOS ANGELES COUNTY                                              Super. Ct. No.
DEPARTMENT OF CHILDREN                                          18CCJP08103C)
AND FAMILY SERVICES,

        Plaintiff and Respondent,

        v.

T.B.,

        Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, Annabelle G. Cortez, Judge. Affirmed.
      Jack A. Love, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Rodrigo Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Kimberly Roura, Senior Deputy
County Counsel, for Plaintiff and Respondent.
      T.B. (Father) and N.C. (Mother) are the parents of a
daughter, K.B. (Minor), who was seven weeks old when the Los
Angeles County Department of Children and Family Services
(the Department) commenced dependency proceedings. The
juvenile court found dependency jurisdiction was warranted
because Mother had a history of substance abuse and was a
current user of methamphetamine and because Father knew of
Mother’s substance abuse but failed to protect Minor. Only
Father appeals the jurisdiction finding against him and we
consider whether Father’s appeal is justiciable in light of the
uncontested jurisdiction finding against Mother.

                         I. BACKGROUND
       A.    The Referral and Minor’s Detention
       In February 2020, the Department received a referral
alleging general neglect of Minor, who was less than a week old
at the time. In response, a Department social worker interviewed
Mother and Father at their home.
       Mother admitted to using methamphetamine in the past
and to testing positive eight months earlier, but she claimed she
had tested negative more recently. Father also admitted to using
methamphetamine in the past and to testing positive eight
months earlier, but he too denied any recent use. Mother told the
social worker that her two older children, who had been removed
from her care because of her substance abuse, were scheduled to
be reunited with her later that month.
       Shortly after reuniting with her two older children,
however, Mother used methamphetamine while on a trip to the
store to purchase baby formula for Minor. Father was upset after
learning of Mother’s relapse, but he elected not to immediately




                                2
inform the Department, believing that he and Mother could
address her relapse on their own. Father believed Mother’s
relapse was a “one time slip up” and she had “learned her lesson.”
       Mother, however, eventually admitted to the Department
that she had relapsed. She explained she thought it happened as
a result of the stress of caring for Minor and her half siblings.
The Department had Mother sign a safety plan in which she
committed to submit to drug testing and to participate in an
aftercare program. The Department advised Mother that if she
failed to adhere to the terms of the safety plan, her children
would be removed from her care.
       Mother later did not live up to her safety plan obligations:
she missed a scheduled drug test and did not attend the aftercare
program. The Department, pursuant to a court order, removed
Minor and her half siblings from Mother’s care, placed the two
older siblings in foster care, and, pursuant to Mother’s agreement
to move out of the family home, placed Minor in Father’s care.

       B.    The Petition and Post-Petition Investigation
       Less than a week after Minor was removed from Mother’s
care, the Department received another general neglect referral,
this one arising from Father’s decision to allow Mother to move
back into the family home. The Department promptly sought an
order removing Minor from Father’s care. Then, on July 7, 2020,
the Department filed a two count petition asking the juvenile
court to assume jurisdiction over Minor under Welfare and
Institutions Code section 300.1


1
     Undesignated statutory references that follow are to the
Welfare and Institutions Code.




                                3
       The petition alleged Minor was at substantial risk of
suffering serious physical harm due to Mother’s substance abuse
and Father’s failure to protect Minor from the dangers arising
from that abuse. The juvenile court ordered Minor detained from
Mother, denied the Department’s request to remove Minor from
Father, and placed Minor in Father’s care under the
Department’s supervision. Shortly after the detention hearing,
Mother moved back out of the family home.
       In advance of the adjudication hearing, a Department
dependency investigator interviewed Father. He stated that
when he and Mother were first together, approximately twelve
years earlier, they had both used methamphetamine. Father
conceded he still has urges to use drugs but he said he does not
give into those cravings because it is not worth it.2 Father
acknowledged it was possible Mother would relapse yet again but
stated he was not concerned she would because she knew she
“messed up” and was doing everything she could to be reunited
with her children. Father told the investigator that while he
believed Mother would benefit from substance abuse counseling,
it was not essential because “she knows what to do and what not
to do.” Father also explained that when he allowed Mother back
into the family home, a decision that prompted the second neglect
referral and the filing of the dependency petition, neither Minor
nor the other children were then at home; they were staying with
Father’s mother at the time.
       Mother refused to make herself available for an interview
by the dependency investigator. The investigator, however, was


2
     During the dependency proceedings, the results from
Father’s drug tests were consistently negative.




                                4
able to interview Mother’s substance abuse counselor who said
Mother “doesn’t utilize what she learns in class,” “minimizes why
she uses,” and is “very impatient dealing with long term goals.”3
      In June 2020, Mother again tested positive for
methamphetamine. At the time, Mother was participating in a
30-day outpatient program following her relapse three months
earlier. Although she had relapsed twice in a three-month
period, Mother stated she did not want to complete either an
inpatient or an outpatient treatment program. Father continued
to remain in a relationship with Mother and did not rule out the
possibility of her moving back into the family home. Five weeks
after her second relapse, and approximately one month before the
adjudication hearing, Mother once more tested positive for
methamphetamine.

       C.    Adjudication and Disposition
       In August 2020, the juvenile court held a jurisdiction and
disposition hearing. Various reports and court documents offered
by the Department were admitted in evidence and no witnesses
testified.
       The juvenile court dismissed the allegation in the amended
petition alleging Minor was at risk from Father’s substance abuse
because there was no evidence Father was currently using drugs.
But the court sustained the petition’s allegation that Minor was


3
      The Department filed a first amended petition alleging
Minor was at risk due to Father’s history of substance abuse, his
current cravings to use drugs, and his decision to allow Mother
back into the family home after Minor and his half siblings were
detained from Mother.




                                5
at substantial risk of suffering serious physical harm from
Mother’s substance abuse and from Father’s failure to protect
Minor from that abuse. The court explained Father’s decision-
making showed “a lack of protective ability,” especially in light of
Minor and her half siblings’ tender ages.
      The juvenile court ordered Minor removed from Mother’s
custody and care and placed with Father. In addition, the court
ordered family reunification services for Father and family
enhancement services for Mother.

                          II. DISCUSSION
       “‘When a dependency petition alleges multiple grounds for
its assertion that a minor comes within the dependency court’s
jurisdiction, a reviewing court can affirm the juvenile court’s
finding of jurisdiction over the minor if any one of the statutory
bases for jurisdiction that are enumerated in the petition is
supported by substantial evidence. In such a case, the reviewing
court need not consider whether any or all of the other alleged
statutory grounds for jurisdiction are supported by the evidence.’”
(In re I.J. (2013) 56 Cal.4th 766, 773 (I.J.), quoting In re Alexis E.
(2009) 171 Cal.App.4th 438, 451 (Alexis E.); see also In re I.A.
(2011) 201 Cal.App.4th 1484, 1491 [dependency law’s primary
concern is the protection of children] (I.A.).) The juvenile court
found Minor was at substantial risk of suffering serious physical
harm from Mother’s methamphetamine abuse and Father
(appropriately) does not challenge that finding—which alone
justifies dependency jurisdiction over Minor. We therefore need
not consider the sufficiency of the evidence to support the
juvenile court’s jurisdictional finding that is specifically adverse
to Father. (I.A., supra, at 1492 [“For jurisdictional purposes, it is




                                  6
irrelevant which parent created [the] circumstances” triggering
jurisdiction]; see also In re Briana V. (2015) 236 Cal.App.4th 297,
308; In re Alysha S. (1996) 51 Cal.App.4th 393, 397 [“[A]
jurisdictional finding good against one parent is good against
both. More accurately, the minor is a dependent if the actions of
either parent bring [the minor] within one of the statutory
definitions of a dependent”].)
       Although we affirm the juvenile court’s jurisdiction finding
for this reason, we nevertheless opt to briefly describe, for
Father’s benefit, why the sustained dependency allegation as
against him was supported by substantial evidence. (Alexis E.,
supra, 171 Cal.App.4th at 451 [affirming finding of jurisdiction
over the minor because of an uncontested basis for jurisdiction
but “not[ing]” the court’s view on the challenged finding “for [the]
Father’s benefit”]; see also I.J., supra, 56 Cal.4th at 773.)
       “Section 300, subdivision (b)(1), authorizes a juvenile court
to exercise dependency jurisdiction over a child if the ‘child has
suffered, or there is a substantial risk that the child will suffer,
serious physical harm or illness, as a result of the failure or
inability of his or her parent . . . to adequately supervise or
protect the child, or . . . by the inability of the parent . . . to
provide regular care for the child due to the
parent’s . . . substance abuse.’ (§ 300, subd. (b)(1).)” (In re L.W.
(2019) 32 Cal.App.5th 840, 848.) There is no dispute that Mother
suffered from an unresolved substance abuse problem—one of
which Father was well aware. Notwithstanding Mother’s
ongoing struggle with methamphetamine, which posed an
obvious risk to Minor’s safety, Father did not report Mother’s
initial relapse to the Department, allowed her to return to the
family home in contravention of the conditions of Minor’s initial




                                 7
removal from Mother’s care, and minimized the need for a
rehabilitation program at the same time Mother was missing
drug tests and suffering further relapses. This is ample evidence
of a failure to protect justifying the adverse section 300
jurisdiction finding against Father.

                         DISPOSITION
     The juvenile court’s jurisdiction finding is affirmed.


    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                           BAKER, J.


We concur:




     RUBIN, P. J.




     MOOR, J.




                                8